10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

McGREGOR W. SCOTT

United States Attorney D
ROBERT J. ARTUZ Fi os E
Assistant United States Attorney

501 I Street, Suite 10-100 MAY 07 2019

Sacramento, CA 95814 URT
Telephone: (916) 554-2700 K, U.S. DISTRICT COT ORNIA

CLERK,
Facsimile: (916) 554-2900 EASE
ad DePury CLERK

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTERS OF APPLICATIONS OF | [PROPOSEDTORDER TO REQUEST TO UNSEAL
THE UNITED STATES OF AMERICA FOR | APPLICATIONS AND ORDERS PURSUANT TO
AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

§ 2703(d):

MOBILE-PHONE ACCOUNTS IDENTIFIED | 2:18-SW-0477 CKD
BY 980-254-1979, 704-430-4334, and 916-807-
0027

SUBSCRIBERS IDENTIFIED BY Eric Willis 2:18-SW-0479 CKD
(btspresents@att.net), U-Verse Account Id:
144503560; and Joshua George
(joshua9657@att.net), U-Verse Account ID:
134920240

RE: MOBILE-PHONE ACCOUNT 2:18-SW-0512 EFB
IDENTIFIED BY 916-710-3366.

 

 

Upon application of the United States of America and good cause having been shown,
IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

ordered unsealed.

4 P
Dated: SS +//1 Lt Bat PS
° The Honorable Allison Claire
UNITED STATES MAGISTRATE JUDGE

 

 

[PROPOSED] ORDER TO REQUEST TO UNSEAL
APPLICATIONS AND ORDERS PURSUANT TO 1
§ 2703(D)

 

 
